DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered. Currently, claims 1-5, 7-8, 11-16, and 19-23 are pending, of which claims 21-23 are newly added.

Claim Objections

Claim 11 is objected to because of the following informalities:  Claim 11 is dependent from cancelled claim 10. The Examiner will treat claim 11 as being dependent on claim 1 in the following rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the storage" in line two of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments

Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive. 
The applicant asserts the combination of Umimura (US 2015/0003850) and Ishikawa (US 2008/0086659) fails to teach or suggest, "execute activation processing to the electric apparatus that is in an off state due to the execution of the shutdown processing, the shutdown processing executed based on the monitored voltage having fallen below the first threshold", as set forth in claim 1, and similarly in claim 15. The Examiner respectfully disagrees as the combination of Umimura and Ishikawa discloses the above mentioned feature. Particularly, Ishikawa discloses when a power failure or low voltage level is detected during normal operation, the system shifts either to a pre-shutdown mode or a full shutdown mode, in which normal operation is interrupted and data is saved in memory. After which, normal operation restarts (paras 55 and 58). Umimura discloses monitoring voltage levels and performing a 413 and 414 monitor voltage of first and second power supply units 410 and 411, respectively, and upon detecting an applied output voltage that exceeds a threshold level, the power monitoring units a power-good signal (paras 38-39). When the voltage level goes below a threshold value the power monitoring units stop outputting the power-good signals (para 63). Although the cause of the shutdown and activation process may be due to a user turning a switch on or off the current claim language does not seem to prohibit such a cause. As such, the combination of Umimura and Ishikawa discloses "execute activation processing to the electric apparatus that is in an off state due to the execution of the shutdown processing, the shutdown processing executed based on the monitored voltage having fallen below the first threshold", as set forth in claim 1, and similarly in claim 15. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to replace the shutdown process of Umimura with the pre-shutdown and normal operation reactivation process based on a threshold voltage of Ishikawa. The suggestion/motivation for doing so would have been to protect against loss of data in memory when a power off or power failure occurs thereby increasing user friendliness and overall system efficiency.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8,11-16, and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Umimura (US 2015/0003850) in view of Ishikawa et al. (US 2008/0086659).
Regarding claims 1 and 15, Umimura discloses a shutdown method of an electronic apparatus and an electronic apparatus, comprising: 
40 contains power supply units 410, 411, and 412); 
a power monitoring circuit configured to monitor an output voltage from the power source (see Fig. 3 and paras 36-39, power monitor units 413, 424, and 415 monitor output voltage from the associated power sources); and 
a processor that operates using power output from the power source, the processor being configured to:
execute shutdown processing to the electronic apparatus (see paras 44 and 62-66, a shutdown process begins when the voltage drops to a Lo level), and 
based on the monitored voltage rising above a second threshold, execute activation processing to the electronic apparatus that is in an off state due to the execution of the shutdown processing (see paras 38-39, first and second power monitor units 413 and 414 monitor voltage of first and second power supply units 410 and 411, respectively, and upon detecting an applied output voltage that exceeds a threshold level, the power monitoring units a power-good signal).
Umimura does not disclose expressly execute shutdown processing to the electronic apparatus based on the monitoring voltage falling below a first threshold the output voltage and execute activation processing to the electronic apparatus that is in an off state due to the execution of the shutdown processing, the shutdown processing executed based on the monitored voltage having fallen below the first threshold.
Ishikawa discloses execute shutdown processing to the electronic apparatus based on the monitoring voltage falling below a first threshold the output voltage and execute activation processing to the electronic apparatus that is in an off state due to the execution of the shutdown processing, the shutdown processing executed based on the monitored voltage having fallen below the first threshold (see paras 45-46, 52, 54, and 58-59, when the voltage drops below a first threshold level the a pre-shutdown process is performed to monitor the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the performing a pre-shutdown and reactivation process based on a threshold voltage, as described by Ishikawa, with the system of Umimura.
The suggestion/motivation for doing so would have been to protect against loss of data in memory when a power off or power failure occurs thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Ishikawa with Umimura to obtain the invention as specified in claims 1 and 15.

Regarding claims 2 and 16, Ishikawa further discloses wherein the first threshold is equal to the second threshold (see paras 45-46, 52, 54, and 59, when the voltage drops below a first threshold level the a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption or power failure and if the voltage increases above the threshold level then a shutdown process is not performed, in this scenario the first and second thresholds are the same, or equal).  
Regarding claim 3, Umimura further discloses wherein the power source includes an alternating current (AC) to direct current (DC) converter (see Fig. 3 and para 37, first power supply unit 410 converts AC to DC).  
Regarding claim 4, Umimura further discloses wherein the power source is a standby power source configured to output standby power (see Fig. 3 and paras 37-39 and 47, multiple power supply units are present and the system can be put into a standby power state).  
5, Umimura further discloses wherein the power source is configured to supply power to the processor (see Fig. 3 and para 37, the power source supplies power to a scanner unit 13 and a printer unit 14).
Regarding claim 7, Ishikawa further discloses wherein the processor is configured to execute the activation processing to the electronic apparatus based on a predetermined time having elapsed since the monitored voltage has risen above the threshold (see paras 53 and 58, when the voltage drops below a first threshold level the a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption, after an elapsed period of time, when the voltage exceeds a threshold, normal voltage is determined to be present and normal operation is resumed).  
Regarding claim 8, Ishikawa further discloses wherein the predetermined time is set to be longer than a duration for completing the shutdown processing (see para 83-91, when the voltage drops below a first threshold level the a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption, after an elapsed period of time, when the voltage exceeds a threshold, normal voltage is determined to be present and normal operation is resumed, the preset timer can be set for a long time during which the system voltage is checked and rechecked to determine whether to enter a shutdown mode or resume normal operation).  
Regarding claim 11, Umimura further discloses wherein the storage is a hard disk or a solid state disk (SSD) (see Fig. 3 and para 26, HDD 304).  
Regarding claims 12 and 19, Umimura further discloses wherein the power source does not stop outputting power while a DC voltage is supplied to the power source through a plug (see paras 44-47, image forming apparatus 10 can enter a sleep state that does not stop outputting power to some of the processing units).  
Regarding claim 13, Umimura further discloses a printer configured to print an image on a recording medium (see Fig. 3 and para 35, printer unit 14).  
14, Umimura further discloses a reader configured to read an original document image (see Fig. 3 and para 34, scanner unit 13).
Regarding claim 20, Umimura further discloses wherein the electronic apparatus includes a printer configured to print an image on a recording medium or a reader configured to read an original document image (see Fig. 3 and paras 34-35, printer unit 14 and scanner unit 13).
Regarding claim 21, Ishikawa further discloses wherein the processor is configured to: execute the activation processing to the electronic apparatus if the monitored voltage rises above the second threshold in the electronic apparatus to which the shutdown processing, based on the monitored voltage falling below the first threshold, has been executed, and not execute the activation processing to the electronic apparatus if the monitored voltage rises above the second threshold in the electronic apparatus to which the shutdown processing has been executed, the shutdown processing executed based on a user operation for turning off the electronic apparatus (see paras 45-46, 52, 54, and 58-59, when the voltage drops below a first threshold level a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption and if the voltage falls below a second threshold level then a shutdown process is performed, the threshold is an operation voltage, when a power failure or low voltage level is detected during normal operation, the system shifts to a pre-shutdown mode, in which normal operation is interrupted and data is saved in memory, after that, normal operation restarts, the shutdown is not due to a user operation to turn off the apparatus).
Regarding claim 22, Ishikawa further discloses wherein the processor is configured to: based on the monitored voltage rising above the second threshold, execute the activation processing to the electronic apparatus that the shutdown-5-Amendment for Application No.: 16/843776 Attorney Docket: 10196976US01processing, based on the monitored voltage having fallen below the first threshold, has been executed, and even if the monitored voltage rises above the second threshold, not execute the activation processing to the electronic apparatus to which the shutdown processing has been executed, the shutdown processing 
Regarding claim 23, Ishikawa further discloses wherein the shutdown processing includes movement of data from a volatile storage device to a non-volatile storage device (see para 60, contents of temporary saving memory 16 are transferred to non-volatile memory 16 during the shutdown process).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK R MILIA/             Primary Examiner, Art Unit 2677